                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
CHARLES B. GILL, SR.,

                          Plaintiff,
      v.                                            Case No. 17-cv-873-pp

HEIDI MICHEL, J. MEKASH,
BRENT MEYER, and IAN HIGGINS,

                        Defendants.
______________________________________________________________________________

 ORDER DENYING PLAINTIFF’S MOTION FOR RELIEF FROM JUDGMENT
                                (DKT. NO. 94)
______________________________________________________________________________

      On September 16, 2019, the court granted the defendants’ motion for

summary judgment and dismissed this case.1 Dkt. No. 87. The court entered

judgment the same day. Dkt. No. 88. The plaintiff filed a motion to alter or

amend judgment under Federal Rule of Civil Procedure 59(e), dkt. no. 89, and

the court denied that motion on January 28, 2020, dkt. no. 93. The plaintiff

since has filed a motion for relief from judgment under Federal Rules of Civil

Procedure 60(a), (b)(1), (b)(2), (b)(6) and (c). Dkt. No. 94. The court will deny the

plaintiff’s motion.

      The plaintiff contends that the court erroneously determined that the

defendants were entitled to qualified immunity on his First Amendment claim

that the defendants prohibited him from praying outside of his cell. Dkt. No. 94

at 1-3. He cites to a 2006 case from the Southern District of Indiana, which he


The court also denied the plaintiff’s motion for summary judgment and his
1

motion to strike filings and/or motions. Dkt. No. 87.
                                          1

           Case 2:17-cv-00873-PP Filed 06/01/20 Page 1 of 4 Document 98
says supports his contention that it was clearly established that he had a

constitutional right to pray outside of his cell in the absence of a legitimate

penological justification requiring him to pray in his cell. Id. at 3. The plaintiff

also contends that his First Amendment claim should have survived summary

judgment because he sued the defendants in their official capacities, and

qualified immunity applies to defendants only in their individual capacities. Id.

      Rule 60(a) allows a court to “correct a clerical mistake or a mistake

arising from oversight or omission whenever one is found in a judgment, order,

or other part of the record.” The plaintiff does not assert that the court made a

clerical mistake or a mistake arising from oversight or omission. The plaintiff

asserts that the court erred in its legal analysis of his claim. Rule 60(a) does

not apply.

      Rule 60(b) allows a court to relieve a party from a final judgment for the

following reasons:

      (1) mistake, inadvertence, surprise, or excusable neglect;

      (2) newly discovered evidence that, with reasonable diligence, could
      not have been discovered in time to move for a new trial under Rule
      59(b);

      (3) fraud . . . , misrepresentation, or misconduct by an opposing

      party;

      (4) the judgment is void;

      (5) the judgment has been satisfied, released, or discharged; it is
      based on an earlier judgment that has been reversed or vacated; or
      applying it prospectively is no longer equitable; or

      (6) any other reason that justifies relief.


                                          2

         Case 2:17-cv-00873-PP Filed 06/01/20 Page 2 of 4 Document 98
      The plaintiff relies on sections (1), (2) and (6). Dkt. No. 94 at 1. Rule

60(b)(1) allows a court to remedy its own mistakes. Mendez v. Republic Bank,

725 F.3d 651, 660 (7th Cir. 2013). The plaintiff thinks that the court erred by

dismissing the defendants at summary judgment because he sued them in

their official capacities. The plaintiff did not proceed on a claim against the

defendants in their official capacities. See Dkt. No. 14 at 7-8. At screening the

court allowed the plaintiff to proceed on claims against the defendants in their

individual capacities. See id.; see also Dkt. No. 87 at 9, 19. The court did not

make a mistake, and it has no need to remedy one under Rule 60(b)(1).

      Rule 60(b)(2) does not afford the plaintiff relief because he has not

presented newly discovered evidence.

      Rule 60(b)(6), which is the “any other reason” “catch-all category is

limited to ‘extraordinary circumstances . . . .’” Id. at 657 (quoting Liljeberg v.

Health Servs. Acquisition Corp., 486 U.S. 847, 863-64 (1988)). The plaintiff has

not identified any extraordinary circumstances requiring the court to

reconsider its decision; he just doesn’t think the court got it right.

      In its order denying the plaintiff’s motion to alter or amend judgment, the

court revisited its decision that the defendants are entitled to qualified

immunity. Dtk. No. 93. This motion is another attempt by the plaintiff to argue

this same issue. His citation to Dixon v. Woodruff-Fibley, No. 1:04-cv-1374-

DFH-VSS, 2006 WL 2644934 (S.D. Ind. Sept. 14, 2006), an unpublished

district court case, does not demonstrate that it is clearly established in the

law that prohibiting him from praying in the gym or dayroom, and requiring


                                          3

         Case 2:17-cv-00873-PP Filed 06/01/20 Page 3 of 4 Document 98
him to pray in his cell, violated the First Amendment’s Free Exercise Clause.

Dixon, 2006 WL 2644934, at *4-5 (holding that Miami Correctional Facility

employees “did not violate Dixon’s First Amendment rights when they

prohibited him from praying outside his cell” because prohibiting inmates from

praying in common areas was “reasonably related to legitimate penological

interests”).

      The court DENIES the plaintiff’s motion for relief from judgment. Dkt.

No. 94.

      Dated in Milwaukee, Wisconsin this 1st day of June, 2020.

                                     BY THE COURT:


                                     ________________________________________
                                     HON. PAMELA PEPPER
                                     Chief United States District Judge




                                       4

          Case 2:17-cv-00873-PP Filed 06/01/20 Page 4 of 4 Document 98
